Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between COLLEGIUM
PHARMACEUTICAL, INC. (the “Company”) and SCOTT DREYER (the “Executive”).

WHEREAS, the Company desires to employ Executive on an at-will basis, and the
Executives wishes to continue to be employed by the Company on at-will basis, on
the terms and conditions set forth herein; and

WHEREAS, the parties wish to enter into this Agreement to memorialize the terms
of Executive’s continued employment by the Company.

NOW, THEREFORE, in consideration of the foregoing and intending to be bound
hereby, the parties agree as follows:

1.        Duration of Agreement.  This Agreement shall be effective on July 10,
2018 (the “Effective Date”),  and has no specific expiration date.  Unless
terminated by agreement of the parties, this Agreement will govern Executive’s
continued employment by the Company until that employment ceases.

2.        Title; Duties.  Executive will be employed as the Company’s Executive
Vice President and Chief Commercial Officer, reporting directly to the Company’s
Chief Executive Officer.  Executive will devote his best efforts and
substantially all of his business time and services to the Company and its
affiliates to perform such duties as may be customarily incident to his position
and as may reasonably be assigned to him from time to time.  Executive will not,
in any capacity, engage in other business activities or perform services for any
other individual, firm or corporation without the prior written consent of the
Company; provided, however, that without such consent, Executive may engage in
charitable, non-profit and public service activities, so long as such activities
do not in any respect interfere or conflict with Executive’s performance of his
duties and obligations to the Company.

3.        Place of Performance.  Executive will perform his services hereunder
at the principal executive offices of the Company in Massachusetts; provided,
however, that Executive may be required to travel from time to time for business
purposes.

4.        Compensation and Indemnification.

4.1.        Base Salary.  Executive’s annual salary will be $375,000 (the “Base
Salary”), paid in accordance with the Company’s payroll practices as in effect
from time to time.  The Base Salary will be reviewed annually by the
Compensation Committee of the Company’s Board of Directors (the “Committee”).

4.2.        Annual Bonuses.

4.2.1.        For each fiscal year ending during his employment, Executive will
be eligible to earn an annual bonus.  For the Company’s 2018 fiscal year, the
aggregate annual bonus shall be determinable based on a target amount of 40% of
Executive’s Base Salary earned during the period January 1, 2018 through July 9,
2018 and 50% of Executive’s Base Salary earned during the period July 10, 2018
through December 31, 2018.  For each fiscal year beginning with the Company’s
2019 fiscal year, the target amount of the annual bonus will be 50% of
Executive’s Base Salary for the applicable fiscal year.  The actual bonus
payable with respect to a particular year will be determined by the Committee,
based on the achievement of corporate and /or individual performance objectives
established by the Committee.  Any bonus payable under this paragraph will be
paid during the calendar year immediately following the fiscal year in respect
of which the bonus is payable and, except as otherwise provided in Section
5.1.1, will only







--------------------------------------------------------------------------------

 



be paid if Executive remains continuously employed by the Company through the
actual bonus payment date.

4.2.2.        For purposes of determining any bonus payable to Executive, the
measurement of corporate and individual performance will be performed by the
Committee in good faith.  From time to time, the Committee may, in its sole
discretion, make adjustments to corporate or individual performance goals, so
that required departures from the Company’s operating budget, changes in
accounting principles, acquisitions, dispositions, mergers, consolidations and
other corporate transactions, and other factors influencing the achievement or
calculation of such goals do not affect the operation of this provision in a
manner inconsistent with its intended purposes.

4.3.       Equity Incentive Award.  As soon as practicable following the
Effective Date and subject to the approval of the Committee,  Executive will be
granted a restricted stock unit award (the “RSU Award”) for a number of
restricted stock units, rounded down to the nearest whole number, equal to (i)
400,000, divided by (ii) the average closing price of the Corporation’s common
stock for the 50-day period ending on July 9, 2018,  under and subject to the
Company’s Amended and Restated 2014 Stock Incentive Plan (the “Plan”).  Subject
to Executive’s continued employment with the Company, the RSU Award will vest
25% on the first anniversary of the RSU Award grant date and the remainder will
vest in substantially equal installments every six months during the three-year
period commencing on the first anniversary of the grant date.  The RSU Award
will be subject to the terms and conditions of the Plan and the award agreement
evidencing such grant.

4.4.        Employee Benefits.  During Executive’s employment, Executive will be
eligible to participate in all employee benefit plans and programs made
available by the Company from time to time to employees generally, subject to
applicable plan terms and policies.  The Company periodically reviews its
benefits, policies, benefits providers and practices and may terminate, alter or
change them at its discretion from time to time.

4.5.        Reimbursement of Expenses.  The Executive will be reimbursed by the
Company for all reasonable business expenses incurred by Executive in accordance
with the Company’s customary expense reimbursement policies as in effect from
time to time.  Notwithstanding anything herein to the contrary, to the extent
any expense, reimbursement or in-kind benefit provided to the Executive
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Internal Revenue Code (the “Code”) (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive must be incurred
during the Executive’s term of employment; (ii) the amount of expenses eligible
for reimbursement or in-kind benefits provided to the Executive during any
calendar year will not affect the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Executive in any other calendar year, (iii)
the reimbursements for expenses for which the Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred and (iv)
the right to payment or reimbursement or in-kind benefits hereunder may not be
liquidated or exchanged for any other benefit.

5.        Termination.  Executive’s employment with the Company may be
terminated by the Company or Executive at any time and for any reason.  Upon any
cessation of his employment with the Company, Executive will be entitled only to
such compensation and benefits as described in this Section 5.  Upon any
cessation of his  employment for any reason, unless otherwise requested by the
Company,





-2-

--------------------------------------------------------------------------------

 



Executive agrees to resign immediately from all officer and director positions
he then holds with the Company and its affiliates.

5.1.       Termination without Cause or for Good Reason.  If Executive’s
employment by the Company ceases due to a termination by the Company without
Cause (as defined below) or a resignation by Executive for Good Reason (as
defined below), Executive will be entitled to:

5.1.1.        payment of any annual bonus otherwise payable (but for the
cessation of Executive’s employment) with respect to a year ended prior to the
cessation of Executive’s employment;

5.1.2.        continuation of Executive's Base Salary for a period equal to 9
months, payable in accordance with the Company's standard payroll practices; and

5.1.3.        waiver of the applicable premium otherwise payable for COBRA
continuation coverage for Executive (and, to the extent covered immediately
prior to the date of such cessation, his eligible dependents) for a period equal
to 9 months.

Except as otherwise provided in this Section 5.1, and except for payment of all
(i) accrued and unpaid Base Salary through the date of such cessation, (ii) any
expense reimbursements to be paid in accordance with Company policy and (iii)
payments for any accrued but unused paid time off in accordance with the
Company’s policies and applicable law, all compensation and benefits will cease
at the time of such cessation and the Company will have no further liability or
obligation by reason of such cessation.  The payments and benefits described in
this Section 5.1 are in lieu of, and not in addition to, any other severance
arrangement maintained by the Company.  Notwithstanding any provision of this
Agreement, the payments and benefits described in Section 5.1 are conditioned
on: (a) the Executive’s execution and delivery to the Company and the expiration
of all applicable statutory revocation periods, by the 45th day following the
effective date of his cessation of employment, of a general release of claims
against the Company and its affiliates in a form reasonably prescribed by the
Company (the “Release”); and (b) the Executive’s continued compliance with the
Restrictive Covenants (as defined below).  Subject to Section 5.4, below, the
benefits described in Section 5.1 will be paid or provided (or begin to be paid
or provided) as soon as administratively practicable (or determinable in the
case of the benefits described in Section 5.1.1) after the Release becomes
irrevocable, provided that if the 45 day period described above begins in one
taxable year and ends in a second taxable year such payments or benefits shall
not commence until the second taxable year.

5.2.       Termination Following a Change in Control.  For cessations of
employment described in Section 5.1 that occur during the twelve (12) month
period immediately following the occurrence of a Change in Control (as defined
below), the Executive will receive the payments and benefits described in
Section 5.1 above, subject to the following modifications:

5.2.1.        the references in Sections 5.1.2 and 5.1.3 to “9 months” will each
be replaced with a reference to “12 months”; and

5.2.2.        all unvested restricted stock, stock options and other equity
incentives awarded to Executive by the Company will become immediately and
automatically fully vested and exercisable (as applicable).

5.3.       Other Terminations.  If Executive’s employment with the Company
ceases for any reason other than as described in Section 5.1 above,  including,
but not limited to, termination (i) by the Company for Cause, (ii) as a result
of Executive’s death, (iii) as a result of Executive’s Disability or (iv) by
Executive without Good Reason, then the Company’s obligation to Executive will
be limited solely to (a) accrued and unpaid Base Salary through the date of such
cessation, (b) any expense reimbursements to be





-3-

--------------------------------------------------------------------------------

 



paid in accordance with Company policy and (c) payments for any accrued but
unused paid time off in accordance with the Company’s policies and applicable
law.  All compensation and benefits will cease at the time of such cessation
and, except as otherwise provided by COBRA or this Section 5.3, the Company will
have no further liability or obligation by reason of such termination.  The
foregoing will not be construed to limit Executive’s right to payment or
reimbursement for claims incurred prior to the date of such termination under
any insurance contract funding an employee benefit plan, policy or arrangement
of the Company in accordance with the terms of such insurance contract.

5.4.        Compliance with Section 409A.  If the termination giving rise to the
payments described in Section 5.1 is not a “Separation from Service” within the
meaning of Treas. Reg. § 1.409A-1(h)(1) (or any successor provision), then the
amounts otherwise payable pursuant to that section will instead be deferred
without interest and will not be paid until Executive experiences a Separation
from Service.  To the maximum extent permitted under Section 409A of the Code
and its corresponding regulations, the cash severance benefits payable under
this Agreement are intended to meet the requirements of the short-term deferral
exemption under Section 409A of the Code and the “separation pay exception”
under Treas. Reg. §1.409A-1(b)(9)(iii).  To the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Internal Revenue Code to payments due to Executive upon or following his
Separation from Service, then notwithstanding any other provision of this
Agreement (or any otherwise applicable plan, policy, agreement or arrangement),
any such payments that are otherwise due within six months following Executive’s
Separation from Service (taking into account the preceding sentence of this
paragraph) will be deferred without interest and paid to Executive in a lump sum
immediately following that six month period.  For purposes of the application of
Treas. Reg. § 1.409A-1(b)(4)(or any successor provision), each payment in a
series of payments will be deemed a separate payment.

5.5.        PPACA.  Notwithstanding anything in this Agreement to the contrary,
the waiver in respect of COBRA premiums pursuant to Section 5.1.3 shall cease to
the extent required to avoid adverse consequences to the Company under the
Patient Protection and Affordable Care Act of 2010 and regulations thereunder.

5.6.        Section 280G.  If any payment or distribution by the Company to or
for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement or the
lapse or termination of any restriction on or the vesting or exercisability of
any payment or benefit (each a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law (such tax or taxes are hereafter
collectively referred to as the “Excise Tax”), then the aggregate amount of
Payments payable to Executive shall be reduced to the aggregate amount of
Payments that may be made to the Executive without incurring an excise tax in
accordance with the immediately following sentence; provided that such reduction
shall only be imposed if the aggregate after-tax value of the Payments retained
by Executive (after giving effect to such reduction) is equal to or greater than
the aggregate after-tax value (after giving effect to the Excise Tax) of the
Payments to Executive without any such reduction.  Any such reduction shall be
made in the following order: (i) first, any future cash payments (if any) shall
be reduced (if necessary, to zero); (ii) second, any current cash payments shall
be reduced (if necessary, to zero); (iii) third, all non-cash payments (other
than equity or equity derivative related payments) shall be reduced (if
necessary, to zero); and (iv) fourth, all equity or equity derivative payments
shall be reduced.

5.7.        Definitions.  For purposes of this Agreement:

5.7.1.         “Cause” means (a) commission or conviction of any felony or any
crime involving dishonesty; (b) commission of any fraud against the Company; (c)
intentional and material





-4-

--------------------------------------------------------------------------------

 



damage to any material property of the Company; (d) Executive’s material breach
of any agreement with or duty owed to the Company or any of its affiliates
(including, without limitation, Executive’s material breach of any of the
Restrictive Covenants, as defined below); or (e) refusal to perform the lawful,
reasonable and material directives of the Company’s Board of Directors (the
“Board”) or the Company’s Chief Executive Officer.  Before “Cause” under clause
(c), (d) or (e) has been deemed to have occurred, the Board must provide the
Executive with written notice detailing why the Board has determined that Cause
has occurred and the actions required to cure the same, to the extent reasonably
subject to cure.  The Executive shall then, where the grounds for Cause are
reasonably subject to cure within such time, have thirty (30) days after the
Executive’s receipt of written notice to cure the item cited in the written
notice so that “Cause” will have not formally occurred with respect to the event
in question until such period, where applicable, shall have expired.

5.7.2.         “Change in Control” means the first to occur of any of the events
described in Section 1(g) of the Plan (or any successor provision).

5.7.3.         “Disability” means a condition entitling the Executive to
benefits under the Company’s long term disability plan, policy or arrangement;
provided, however, that if no such plan, policy or arrangement is then
maintained by the Company and applicable to the Executive, “Disability” will
mean the Executive’s inability to perform his duties under this Agreement due to
a mental or physical condition that can be expected to result in death or that
can be expected to last (or has already lasted) for a continuous period of 90
days or more, or for 120 days in any 180 consecutive day period.  Termination as
a result of a Disability will not be construed as a termination by the Company
“without Cause.”

5.7.4.         “Good Reason” means any of the following, without the Executive’s
prior consent: (a) a material diminution of the Executive’s duties or authority
with the Company, reporting relationships or the assignment of duties and
responsibilities inconsistent with Executive’s status at the Company; (b) a
reduction in Base Salary; or (c) the relocation of the Executive’s primary place
of employment to a location that is (i) more than 50 miles from the location of
the Executive’s permanent primary place of employment prior to such relocation
and (ii) more than 50 miles from the location of the Executive’s residence.
However, none of the foregoing events or conditions will constitute Good Reason
unless the Executive provides the Company with written objection to the event or
condition within 30 days following the occurrence thereof, the Company does not
reverse or otherwise cure the event or condition within 30 days of receiving
that written objection, and the Executive resigns Executive’s employment within
30 days following the expiration of that cure period.

6.        Restrictive Covenants.  To induce the Company to enter into this
Agreement and in recognition of the compensation to be paid to the Executive
pursuant to Sections 4 and 5 of this Agreement, the Executive agrees to be bound
by the provisions of this Section 6 (the “Restrictive Covenants”). These
Restrictive Covenants will apply without regard to whether any termination or
cessation of the Executive’s employment is initiated by the Company or the
Executive, and without regard to the reason for that termination or cessation.

6.1.        Covenant Not To Compete.  The Executive covenants that, during his
employment by the Company and for a period of 9 months following immediately
thereafter (the “Restricted Period”),





-5-

--------------------------------------------------------------------------------

 



the Executive will not (except in his capacity as an employee or director of the
Company) do any of the following, directly or indirectly:

6.1.1.        engage or participate in any Competing Business (as defined below)
wherever the Company or its affiliates do business, do or plan to do business or
sell or market their products or services;

6.1.2.        become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent or consultant) any person, firm,
corporation, association or other entity engaged in a Competing
Business.  Notwithstanding the foregoing, the Executive may hold up to 1% of the
outstanding securities of any class of any publicly-traded securities of any
company;

6.1.3.        influence or attempt to influence any employee, consultant,
supplier, licensor, licensee, contractor, agent, strategic partner, distributor,
customer or other person to terminate or modify any written or oral agreement,
arrangement or course of dealing with the Company or any of its affiliates; or

6.1.4.        solicit for employment or retention as an independent contractor
(or arrange to have any other person or entity solicit for employment or
retention) any person employed or retained by the Company or any of its
affiliates.

6.2.        Confidentiality.  The Executive recognizes and acknowledges that the
Proprietary Information (as defined in below) is a valuable, special and unique
asset of the business of the Company and its affiliates.  As a result, both
during the term of this Agreement and thereafter, the Executive will not,
without the prior written consent of the Company, for any reason divulge to any
third‑party or use for his own benefit, or for any purpose other than the
exclusive benefit of the Company and its affiliates, any Proprietary
Information.  Notwithstanding the foregoing, nothing in this Agreement prohibits
the Executive from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation.  In connection with any such
activity, the Executive must identify any information that is confidential and
ask the Regulator for confidential treatment of such information.  Despite the
foregoing, Executive is not permitted to reveal to any third party, including
any governmental, law enforcement, or regulatory authority, information employee
came to learn during the course of Executive’s employment with the Company that
is protected from disclosure by any applicable privilege, including but not
limited to the attorney-client privilege, attorney work product doctrine and/or
other applicable legal privileges.  The Company does not waive any applicable
privileges or the right to continue to protect its privileged attorney-client
information, attorney work product, and other privileged
information.  Notwithstanding any other provisions of this Agreement, pursuant
to 18 USC Section 1833(b), Executive shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made: (a) confidentially to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (b) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  If Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Executive may disclose a
trade secret of the Company to Executive’s attorney and use the trade secret





-6-

--------------------------------------------------------------------------------

 



information in related court proceedings, provided that Executive files any
document containing the trade secret information under seal and does not
disclose the trade secret, except pursuant to court order.

6.3.        Property of the Company.

6.3.1.        Proprietary Information. All right, title and interest in and to
Proprietary Information will be and remain the sole and exclusive property of
the Company and its affiliates.  The Executive will not remove from the
Company’s or its affiliates’ offices or premises any documents, records,
notebooks, files, correspondence, reports, memoranda or similar materials of or
containing Proprietary Information, or other materials or property of any kind
belonging to the Company or its affiliates unless necessary or appropriate in
the performance of his duties to the Company and its affiliates.  If the
Executive removes such materials or property in the performance of his duties,
he will return such materials or property promptly after the removal has served
its purpose.  The Executive will not make, retain, remove and/or distribute any
copies of any such materials or property, or divulge to any third person the
nature of and/or contents of such materials or property, except to the extent
necessary to satisfy contractual obligations of the Company or its affiliates or
to perform his duties on behalf of the Company and its affiliates.  Upon
termination of the Executive’s employment with the Company, he will leave with
the Company and its affiliates or promptly return to the Company and its
affiliates all originals and copies of such materials or property then in his
possession.

6.3.2.        Intellectual Property.  The Executive agrees that all the
Intellectual Property (as defined below) will be considered “works made for
hire” as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §
101) and that all right, title and interest in such Intellectual Property will
be the sole and exclusive property of the Company and its affiliates.  To the
extent that any of the Intellectual Property may not by law be considered a work
made for hire, or to the extent that, notwithstanding the foregoing, the
Executive retains any interest in the Intellectual Property, the Executive
hereby irrevocably assigns and transfers to the Company and its affiliates any
and all right, title, or interest that the Executive may now or in the future
have in the Intellectual Property under patent, copyright, trade secret,
trademark or other law, in perpetuity or for the longest period otherwise
permitted by law, without the necessity of further consideration.  The Company
and its affiliates will be entitled to obtain and hold in its own name all
copyrights, patents, trade secrets, trademarks and other similar registrations
with respect to such Intellectual Property.  The Executive further agrees to
execute any and all documents and provide any further cooperation or assistance
reasonably required by the Company, at the Company’s expense, to perfect,
maintain or otherwise protect its rights in the Intellectual Property.  If the
Company or its affiliates, as applicable, are unable after reasonable efforts to
secure the Executive’s signature, cooperation or assistance in accordance with
the preceding sentence, whether because of the Executive’s incapacity or any
other reason whatsoever, the Executive hereby designates and appoints the
Company, the appropriate affiliate, or their respective designee as the
Executive’s agent and attorney‑in‑fact, to act on his behalf, to execute and
file documents and to do all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect the Company’s or its
affiliates’ rights in the Intellectual Property.  The Executive acknowledges and
agrees that such appointment is coupled with an interest and is therefore
irrevocable.

6.4.        Definitions.  For purposes of this Agreement:

6.4.1.         “Competing Business”  means any person, firm, corporation,
partnership, association or other entity engaged in developing, manufacturing,
marketing, distributing or selling, directly or indirectly, pharmaceutical
abuse-deterrent products or any other product for pain indications that directly
competes with a product developed, manufactured, marketed, distributed or sold
by the Company.  A division, subsidiary or similar business unit of an entity
that does not engage in the business activities





-7-

--------------------------------------------------------------------------------

 



described in this definition will not be considered a Competing Business even if
another separate division, subsidiary or similar business unit does engage in
such activities.

6.4.2.         “Intellectual Property” means (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know‑how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or (i)
similar intangible personal property which have been or are developed or created
in whole or in part by the Executive (1) at any time and at any place while the
Executive is employed by Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the business of the
Company or its affiliates, or (2) as a result of tasks assigned to the Executive
by the Company or its affiliates.

6.4.3.         “Proprietary Information” means any and all proprietary
information developed or acquired by the Company or any of its subsidiaries or
affiliates that has not been specifically authorized to be disclosed.  Such
Proprietary Information shall include, but shall not be limited to, the
following items and information relating to the following items: (a) all
intellectual property and proprietary rights of the Company (including, without
limitation, the Intellectual Property), (b) computer codes and instructions,
processing systems and techniques, inputs and outputs (regardless of the media
on which stored or located) and hardware and software configurations, designs,
architecture and interfaces, (c) business research, studies, procedures and
costs, (d) financial data, (e) distribution methods, (f) marketing data,
methods, plans and efforts, (g) the identities of actual and prospective
suppliers, (h) the terms of contracts and agreements with, the needs and
requirements of, and the Company’s or its affiliates’ course of dealing with,
actual or prospective suppliers, (i) personnel information, (j) customer and
vendor credit information, and (k) information received from third parties
subject to obligations of non-disclosure or non-use.  Failure by the Company or
its affiliates to mark any of the Proprietary Information as confidential or
proprietary shall not affect its status as Proprietary Information.

6.5.        Acknowledgements.  The Executive acknowledges that the Restrictive
Covenants are reasonable and necessary to protect the legitimate interests of
the Company and its affiliates, that the duration and geographic scope of the
Restrictive Covenants are reasonable given the nature of this Agreement and the
position the Executive holds within the Company, and that the Company would not
enter into this Agreement or otherwise employ or continue to employ the
Executive unless the Executive agrees to be bound by the Restrictive Covenants
set forth in this Section 6.

6.6.        Remedies and Enforcement Upon Breach.

6.6.1.        Specific Enforcement. The Executive acknowledges that any breach
by him, willfully or otherwise, of the Restrictive Covenants will cause
continuing and irreparable injury to the Company or its affiliates for which
monetary damages would not be an adequate remedy.  The Executive shall not, in
any action or proceeding to enforce any of the provisions of this Agreement,
assert the claim or defense that such an adequate remedy at law exists.  In the
event of any such breach or threatened breach by the Executive of any of the
Restrictive Covenants, the Company or its affiliates, as applicable, shall be
entitled to injunctive or other similar equitable relief in any court, without
any requirement that a bond or





-8-

--------------------------------------------------------------------------------

 



other security be posted, and this Agreement shall not in any way limit remedies
of law or in equity otherwise available to the Company and its affiliates.

6.6.2.        Judicial Modification.  If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, such court shall have the
power to modify such provision and, in its modified form, such provision shall
then be enforceable.

6.6.3.        Enforceability.  If any court holds the Restrictive Covenants
unenforceable by reason of their breadth or scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the right of the Company and its affiliates to the relief provided above
in the courts of any other jurisdiction within the geographic scope of such
Restrictive Covenants.

6.6.4.        Disclosure of Restrictive Covenants.  The Executive agrees to
disclose the existence and terms of the Restrictive Covenants to any employer
that the Executive may work for during the Restricted Period.

6.6.5.        Extension of Restricted Period.  If the Executive breaches Section
6.1 in any respect, the restrictions contained in that section will be extended
for a period equal to the period that the Executive was in breach.

7.        Miscellaneous.

7.1.        Other Agreements.  Executive represents and warrants to the Company
that there are no restrictions, agreements or understandings whatsoever to which
he is a party that would prevent or make unlawful his execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or
Executive’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance by Executive of his duties under this Agreement.

7.2.        Successors and Assigns.  The Company may assign this Agreement to
any successor to its assets and business by means of liquidation, dissolution,
sale of assets or otherwise.  The duties of Executive hereunder are personal to
Executive and may not be assigned by him.

7.3.        Governing Law and Enforcement.  This Agreement will be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the principles of conflicts of laws.  Any legal proceeding
arising out of or relating to this Agreement will be instituted in a state or
federal court in the Commonwealth of Massachusetts, and Executive and the
Company hereby consent to the personal and exclusive jurisdiction of such
court(s) and hereby waive any objection(s) that they may have to personal
jurisdiction, the laying of venue of any such proceeding and any claim or
defense of inconvenient forum.

7.4.        Waivers.  The waiver by either party of any right hereunder or of
any breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party.  No waiver will be deemed
to have occurred unless set forth in a writing.  No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.

7.5.        Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Agreement is held to be invalid, illegal
or





-9-

--------------------------------------------------------------------------------

 



unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

7.6.        Survival.  This Agreement will survive the cessation of Executive’s
employment to the extent necessary to fulfill the purposes and intent the
Agreement.

7.7.        Notices.  Any notice or communication required or permitted under
this Agreement will be made in writing and (a) sent by overnight courier, (b)
mailed by overnight U.S. express mail, return receipt requested or (c) sent by
telecopier.  Any notice or communication to Executive will be sent to the
address contained in his personnel file.  Any notice or communication to the
Company will be sent to the Company’s principal executive offices, to the
attention of its Chief Executive Officer.  Notwithstanding the foregoing, either
party may change the address for notices or communications hereunder by
providing written notice to the other in the manner specified in this paragraph.

7.8.        Entire Agreement; Amendments.  This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature relating to that subject matter
(including, without limitation, the employment offer letter dated February 12,
2018).  This Agreement may not be changed or modified, except by an agreement in
writing signed by each of the parties hereto.

7.9.        Withholding.  All payments (or transfers of property) to Executive
will be subject to tax withholding to the extent required by applicable law.

7.10.        Section Headings.  The headings of sections and paragraphs of this
Agreement are inserted for convenience only and will not in any way affect the
meaning or construction of any provision of this Agreement.

7.11.        Counterparts; Facsimile.  This Agreement may be executed in
multiple counterparts (including by facsimile signature), each of which will be
deemed to be an original, but all of which together will constitute but one and
the same instrument.  Counterparts may be delivered via facsimile, electronic
mail (including pdf) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

<remainder of page intentionally left blank; signature page follows>

 



-10-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, on the
date(s) indicated below.

 

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

SCOTT DREYER

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Signature Page to Employment Agreement

--------------------------------------------------------------------------------